Citation Nr: 1612211	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-48 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 



INTRODUCTION

The Veteran, who is the appellant, had active service from April 1986 to December 1995.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  

In an August 2014 decision, the Board found that new and material evidence had been received to reopen the previously denied claims of service connection for left and right knee disabilities and remanded these issues for further development, along with the issue of service connection for bilateral hearing loss.  

Unfortunately, as it relates to the claims of service connection for left and right knee disorders, further additional development is necessary.  

The issues of service connection for left and right knee disorders are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran currently has bilateral hearing loss disability that meets the criteria of 38 C.F.R. § 3.385. 

2.  The Veteran was exposed to acoustic trauma during service.
 
3.  The Veteran's bilateral hearing loss is related to the acoustic trauma in service.




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  In this case, because the Board is granting the full benefit sought on appeal as it relates to bilateral hearing loss, the claim is substantiated, and there are no further VCAA duties or duties to explain compliance with the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Here, bilateral sensorineural hearing loss (organic disease of the nervous system) is considered a chronic disease for the purpose of applying 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claim for service connection for hearing loss.

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between the veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

The Veteran maintains that his current hearing loss arises as a result of exposure to acoustic trauma in service.  The Veteran served aboard ship where he was exposed to aircraft engine and other noise.  He also served as a weapons technician.  The Veteran has been granted service connection for tinnitus based upon acoustic trauma in service.  As such, the Board finds that the Veteran was exposed to acoustic trauma in service.  A review of the Veteran's service treatment records reveals that at the time of his March 1986 enlistment examination, he had decibel level readings of 15, 0, 5, 0, and 15 in the right ear and 10, 0, 10, 10, and 5 in the left ear at 500, 1000, 2000, 3000 and 4000 Hertz.  

In a March 1992 Medical Surveillance Questionnaire form, the Veteran was noted to have been exposed to noise in service during his service as a weapons technician.  He was noted to have used ear plugs.  

At the time of an October 1994 routine fleet examination, the Veteran was noted to have decibel level readings of 5, 5, 5, 5, and 5 in the right ear and 15, 10, 0, 15, and 10 in the left ear at 5000, 1000, 2000, 3000, and 4000 Hertz.  On his October 1994 report of medical history, the Veteran checked the "no" box when asked if he had or had ever had hearing loss or ear, nose, or throat trouble.  

At the time of his December 1995 service separation examination, the Veteran was noted to have decibel level readings of 15, 5, 10, 15, and 10 in the right ear and 10, 10, 10, 15, and 10 in the left ear at 500, 1000 2000, 3000, and 4000 Hertz.  On his December 1995 service separation report of medical history, the Veteran again checked the "no" boxes when asked if he had or had ever had hearing loss or ear, nose, or throat trouble.  

At the time of an April 1997 Department of Transpiration Requirement Examination, the Veteran was noted to have decibel level readings of 20, 5, 10, 15, and 20 in the right ear and 15, 5, 15, 15, and 10 in the left ear at 5000, 1000, 2000, 3000 and 4000 Hertz.  

In a June 2008 statement, the Veteran provided a detailed history of noise exposure in service.  He stated that from December 1986 to November 1989, he was stationed at NAS Weapons in Norfolk, VA.  He reported that his everyday job as a Weapons Technician subjected him to various hazardous noise levels.  He stated that his job required him to transport ordnance from NAS Weapons to the Naval. Mac Terminal.  He indicated that once at the Naval Mac Terminal, he had to wait for the ordnance to be loaded or unloaded while the jet engines from the planes were running.  He noted that he continued this cycle for three years while he was stationed at NAS Weapons. 

The Veteran further stated that from April 1990 to June 1991, he was stationed on the USS Saratoga and was subjected to even more noise.  His berth was under the flight deck, so he had to listen to planes taking off and landing all night.  He also indicated that his rating as a Weapons Technician required him to work in the weapons magazines, where there was noise all the time. 

He then reported that from July 1991 to October 1993, he was stationed on the USS Eisenhower, where as a Gunners Mate Missile Technician, he was subjected to various hazardous noise levels, because of Operation Desert Storm.  He indicated that he was put on bomb building teams where he was subjected to even higher levels of noise 18 hours a day. 

Finally, the Veteran stated that from November 1994 to January 1995, he was stationed on the USS Anzio, during the Persian Gulf War, where his assignment as Gunners Mate Missile Technician required him to work in the missile magazines, where there were always high levels of noise.  He reported that during the Persian Gulf War his ship was required to continuously lunch tomahawk cruise missiles.  He noted that because of his position, he had to work around and inside these missile launchers, to prepare the tomahawks for launch. 

The Veteran also submitted a May 2008 letter from J. H., who indicated that he had known the Veteran for approximately four years and that he had had a hearing problem since he had known him.  

The Veteran also submitted an April 2008 report from a private audiologist, who indicated that the Veteran had a case history which was positive for long-standing tinnitus and hearing losses, thought to be due to intense noise exposure associated with his military service.  He noted that the Veteran reported that he served in the Navy as a gunner's mate and that this position routinely exposed him to flight line jet engine noises and cruise missile blasts.  The Veteran reported that upon exiting the military, he noted tinnitus and hearing loss in both ears.  The audiologist observed that pure tone threshold testing revealed bilateral mild sensorineural hearing losses with a slight notch at 4000 Hertz and that speech test results were in good agreement with pure tone findings, indicating borderline normal sensitivity for conversational level speech accompanied by good speech clarity.  

The audiologist stated that based on the case history and test findings, it appeared that the Veteran had suffered some high frequency hearing losses and tinnitus of a type and pattern associated with intense noise exposure.  He opined that it was more likely than not that a significant portion of these losses and tinnitus were due to intense noise exposure associated with his military service.  He stated that these losses were in excess of that expected due to the aging process alone and that nothing in his history other than his military noise exposure appeared to account for the hearing loss and tinnitus he now experienced. 

In conjunction with his claim, the Veteran was afforded a VA examination in January 2009.  The examiner noted the Veteran's current hearing loss complaints and his inservice noise exposure.  He also observed that the Veteran had normal inservice hearing results.  

Audiological testing revealed decibel level readings of 25, 25, 25, 20, and 20 in the right ear and 25, 30, 25, 25, and 20 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 100 percent in the right ear and 96 percent in the left ear.  The examiner opined that the Veteran's hearing loss was not due to inservice noise exposure as he did not have hearing loss.  

In August 2014, the Board remanded this matter for further development, to include a VA examination.  Subsequent to the Board remand, an August 2014 report from Dr. P.Y, D.C., was received.  Dr Y. indicated that during his military service, the Veteran was exposed to the acoustic trauma of flight line noise aboard ship (jet engines arresting cable catapult etc). He stated that the Veteran had suffered from progressive bilateral hearing loss.  Dr Y. opined that it was more likely than not that the Veteran's bilateral hearing loss was directly and causally related to the acoustic trauma discussed herein, thus, it was more likely than not that same was directly and causally related to his military service. 

In conjunction with the August 2014 Board remand, the Veteran was afforded an additional VA examination in February 2015.  

Audiological testing revealed decibel level readings of 30, 35, 25, 30, and 25 in the right ear and 30, 25, 25, 25, and 25 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 90 percent in the right ear and 92 percent in the left ear.  The examiner indicated that the Veteran had bilateral sensorineural hearing loss.

The examiner opined that it was not at least as likely as not that the Veteran's bilateral hearing loss was caused by or a result of an event in service.  The examiner indicated that service treatment records revealed that the Veteran had normal hearing at enlistment and at separation from service.  Threshold shifts were noted, but hearing remained within normal limits.  She stated that the examination results indicated normal to mild sensorineural hearing and that the configuration of the hearing loss was not consistent with the effects of noise exposure. 

The Board notes that the Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as ringing in the ears and loss of hearing as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. at 374 (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).

The Veteran's lay statements regarding exposure to noise in service and loss of hearing in service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service.  Furthermore, military personnel records also demonstrate that he was exposed to acoustic trauma.  Moreover, the Veteran has submitted a lay statement from an individual who had known him for many years, who reported that the Veteran had had hearing problems since he had known him.  

As it relates to the question of a nexus between his current hearing loss and his period of service, the Board finds that the opinions of record are at least in equipoise.  The Veteran has submitted several private opinions in support of his claim.  While Dr. Y's opinion was not based upon actual audiological testing, using only whispered voice testing methods, the Veteran's private audiologist stated that the Veteran had suffered some high frequency hearing losses of a type and pattern associated with intense noise exposure and that it was more likely than not that a significant portion of these losses were due to intense noise exposure associated with his military service.  As to the February 2015 examiner, while she indicated that the Veteran s hearing loss was less likely than not a result of his in-service noise exposure, the basis for her opinion was that the Veteran's hearing loss was normal at entrance and exit.  The Court has held service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service is not precluded if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The lack of any evidence showing the Veteran had hearing loss during service is not fatal to his claim for service connection.

Given that the Veteran currently has hearing loss; his military occupational specialty, for which acoustic trauma has been conceded; and the opinions being in equipoise as to whether the Veteran's current hearing loss is related to his period of service; reasonable doubt must be resolved in the Veteran's favor.  As such, the Board finds that service connection for hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

As it relates to the claim of service connection for right and left knee disabilities, in its August 2014 remand, the Board requested that the Veteran be scheduled for a VA examination to determine whether any current right or left knee disability was related to service.  The examiner was to provide the following opinions:  (a) For any current left or right knee disability (shown at any time since approximately 2007), the examiner was to state whether it was at least as likely as not (probability of 50 percent or more) that such condition was incurred as a result of service, to include the reported 1990 injury to the right knee and the documented 1994 injury to the left knee.  (b) Did arthritis as likely as not manifest to a compensable degree within one year following the Veteran's active duty, or by December 1996? 

The Veteran was afforded the requested examination in March 2015.  In the report, the examiner indicated that VBMS had 770 documents and not all documents could be opened and reviewed in the 15 minutes allotted for record review in this 60 minute appointment slot.  Following examination of the Veteran, the examiner indicated that it was less likely than not that the current knee disorders were incurred in or caused by the claimed inservice injury, event, or illness.  

The examiner indicated that the service treatment records documented isolated acute, self-limited right (1992) and left (1994) knee injuries, which were healed at the time of the separation examination in 1995.  He noted that as per the VA examination dated in 2009, the Veteran had developed bilateral knee degenerative joint disease in the intervening 20 years since service separation.  He further indicated that medical literature did not support that isolated acute, self-limited episodes of contusions/sprains/strains of knee joint caused or resulted in degenerative joint disease.  He also stated that he had reviewed the conflicting medical evidence and was providing the following opinion:  It is not clear what are the criteria for "compensable degree" of DJD; and do not have evidence of knee diagnosis/treatment within one year following Veteran's active duty.

While the examiner provided the requested opinion, he did not address the findings of Dr. Y. in his August 2014 report, wherein he noted that the Veteran had suffered from stress and strain upon his knees from use of ladders and walking on metal decks and that he had suffered from progressive right and left knee pain for which he was seen and treated by military medical people with medications.  He indicated that the Veteran's knee pain and dysfunction persisted to the present.  He noted that the Veteran had marked degenerative joint disease of the knees and that it was more likely than not that the aforementioned was directly and causally related to injury as discussed above, and was more likely than not that same was directly and causally related to the Veteran's  military service.  He stated that this was a permanent and progressive condition. 

Unfortunately, the VA examiner did not address the opinion of Dr. Y. when rendering his opinion.  Moreover, the Board is unsure whether the examiner had the opportunity to review Dr. Y's report based upon his stating that he had not had time to review all the VBMS documents.  Furthermore, the VA examiner did not note the medical literature he was referencing in his rationale.  In addition, the examiner stated that he was not aware of the criterion for a "compensable" degree when rendering his opinion.  Given the foregoing, the matter should be returned to the examiner who performed the March 2015 VA examination for clarification of his opinion, to include addressing the August 2014 report of Dr. Y.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the claims file to a qualified examiner for an opinion as to the nature and likely etiology of the claimed bilateral knee disability. Provide the examiner the Veteran's claims file and any relevant information from his Virtual VA electronic claims file for review. 

If the reviewing clinician finds that scheduling of an interview or examination with the Veteran would be useful in forming such an opinion, such an interview or examination must be scheduled. 

After a review of the entire record, to include the August 2014 report from Dr. Y., which addressed the Veteran's right and left knee disabilities, the examiner is requested to render the following opinions: 

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current right and left knee disorders are related to his period of service, to include as a result of any injury sustained in service and/or as a result of his duties as a crewman, to include walking on steel platforms and/or climbing ladders while onboard ship?  
b) Is it at least as likely as not (50 percent probability or greater) that arthritis manifested to a compensable degree (10 percent or greater) within one year following the Veteran's active duty, or by December1996?

Complete detailed rationale must be set forth, with the examiner indicating that he has reviewed the entire record.  

The examiner should also discuss Dr. Y's opinion. If the examiner cites to medical literature in support of his opinion, he should cite to the source he is using.  The examiner must also consider the Veteran's reports as to his history and symptomatology.  If the examiner chooses to reject the Veteran's reports, the examiner must provide a reason for doing so.  The Veteran's statements may not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record. 

2.  After completing the above development, and any other development deemed necessary, readjudicate the remaining claims.  If the disposition remains unfavorable, the RO should furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford the applicable opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


